Citation Nr: 0118376
Decision Date: 05/24/01	Archive Date: 07/18/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  98-05 338	)	DATE MAY 24, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange.

3.  What evaluation is warranted for post-traumatic stress disorder, from July 25, 1997?


REPRESENTATION

Appellant represented by:	Keith A. Miller, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from April 1970 to December 1971.  This case comes before the Board of Veterans Appeals (hereinafter Board) on appeal from a rating decision from the Department of Veterans Affairs (hereinafter VA) Regional Office in Portland, Oregon (hereinafter RO).

In a statement received in October 2000, the veteran raised the issue of entitlement to permanency of a 100 percent disability rating for post-traumatic stress disorder.  As this issue has not been developed for appellate review, and in light of the decision below, this issue is referred to the RO for appropriate disposition.


FINDING OF FACT

The veteran is unable to obtain or retain a substantially gainful occupation as the result of limited function due to manifestations of his service-connected post-traumatic stress disorder.


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent from July 25, 1997, for post-traumatic stress disorder have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


 REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A VA social and industrial survey conducted in October 1997, reported that the veteran lived in an isolated area, and experienced severe sleep disturbance, intrusive thoughts, startle response, numbing, hypervigilance, isolation, and depression.  A VA psychological examination conducted in November 1997, reported that the veteran was well groomed and punctual.  He was alert, fully oriented, and in good contact with reality.  His mood was mildly dysthymic and his affect was somewhat brittle.  Cognitive functioning was grossly intact.  Short and long term memory were intact.  His thoughts were clear, logical, and sequential.  The veteran denied suicidal and homicidal ideation.  He reported experiencing nightmares, intrusive thoughts, exaggerated startle response, hypervigilance, fleeting suicidal ideation in the past, and concentration and memory problems.  The impression was chronic post-traumatic stress disorder, with associated depression, that caused severe industrial impairment and moderate social impairment.  

VA outpatient treatment records from 1998 to 2000, show continued treatment of post-traumatic stress disorder.  An examiner opined in November 1998, that he saw the veterans symptoms and his unemployability as completely a [post-traumatic stress disorder] problem and currently he is very limited.  I hope he can function better in the future but really I have never seen a [veteran] in this condition return to productive employment.

The Social Security Administration in August 2000, found that the appellant was unemployable, in part, due to post traumatic stress disorder. 

Analysis

The veteran has been informed of the evidence necessary to substantiate his claim and provided an opportunity to submit such evidence.  Moreover, VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim.  In this respect, the RO has made numerous attempts to develop the record and the veteran has been examined by VA in connection with his claim.  See generally, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Disability ratings are based, as far as practicable, upon the average impairment of earning resulting from the disability.  38 U.S.C.A. § 1155.  In considering the severity of a disability it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2 (2000).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this claim is based on the assignment of an initial disability rating.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims held that the rule articulated in Francisco did not apply to the assignment of an initial rating for a disability following an initial award of service connection for that disability.  Id.  

In this case, the RO granted service connection and originally assigned a 50 percent evaluation for post-traumatic stress disorder effective the date of receipt of the veterans claim, i.e., July 25, 1997.  See 38 C.F.R. § 3.400 (2000).  Thereafter, a rating action dated in February 1998, assigned a 70 percent evaluation for post-traumatic stress disorder, effective from July 25, 1997.  By a rating decision dated in November 1998, the veterans claim of entitlement to a total rating for compensation purposes based upon individual unemployability was granted, effective July 25, 1997.  The Board notes that the veterans only service-connected disorder is post-traumatic stress disorder.

A 70 percent evaluation for post-traumatic stress disorder requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 100 percent evaluation for post-traumatic stress disorder requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Based on the VA examiners opinion in November 1998, that the veterans unemployability is the result of his limited function due to post-traumatic stress disorder, as well as the findings of the Social Security Administration, a 100 percent schedular evaluation from July 25, 1997, for post-traumatic stress disorder is warranted.  


ORDER

An initial 100 percent evaluation from July 25, 1997, for post-traumatic stress disorder is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 was signed into law.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act introduces several fundamental changes into VAs adjudication process which impact on the veterans claims of entitlement to service connection.  As these procedures could not have been followed by the RO at the time of the December 1997 rating decision, and as these procedures are more favorable to the veteran than those previously in effect, further development is in order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board observes that the RO denied the claims of entitlement to service connection for a low back disorder and a skin disorder on the basis that they were not well grounded.  The statutory requirement that a veteran submit a well-grounded claim, however, was repealed by the Veterans Claims Assistance Act of 2000, as discussed above.  Hence, due process requires that these claims be developed and readjudicated under the Veterans Claims Assistance Act of 2000 on the merits.  Bernard, 4 Vet. App. at 392-94.  

The Board finds that the duty to assist the veteran as to the claims of entitlement to service connection for a low back disorder and a skin disorder has not been fulfilled in light of the Veterans Claims Assistance Act.  A dermatological examination has not been conducted, and although a VA examination was provided with regard to the veterans claim of entitlement to service connection for a low back disorder, a nexus opinion as to the etiology of the claimed low back disorder is not of record.  Id.  

Accordingly, this case is remanded to the RO for the following actions:

1.  The RO should contact the veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include evidence that provides a relationship between a low back disorder and a skin disorder, and his period of active military service and any incident therein, to include as due to exposure to Agent Orange.  He should further provide information concerning the back injuries sustained in 1977 and 1978 that reportedly left him in bed for one week on each occasion.  Based on his response, the RO should attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The veteran must then be given an opportunity to respond.  

2.  The veteran should then be afforded a VA orthopedic examination to determine the etiology of any back disorder found.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The claims files must be made available to and reviewed by the orthopedist prior to the requested study and the examination report should reflect that such a review was made.  Based on review of the service medical records and the medical evidence subsequent to service discharge, the orthopedist should offer an opinion as the etiology of any back disorder found, to include whether it is as least as likely as not that any diagnosed low back disorder is related to the veterans period of active military service.  A complete rationale for all opinions should be provided.  The report should be typed.

3.  The veteran should also be afforded a VA dermatology examination to determine the etiology of any skin disorder found.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The claims files must be made available to and reviewed by the dermatologist prior to the requested study and the examination report should reflect that such a review was made.  Based on review of the service medical records and the medical evidence subsequent to service discharge, the dermatologist should offer an opinion as the etiology of any skin disorder found, to include whether it is as least as likely as not that any diagnosed skin disorder is related to the veterans period of active military service, to include claimed exposure to Agent Orange.  A complete rationale for all opinions should be provided.  The report should be typed.

4.  The veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2000).  In the event that the veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO should review the claims file and ensure that all of the foregoing development action has been conducted and completed in full.  If any development is incomplete, the RO must implement corrective procedures at once.  

6.  Thereafter, the RO should adjudicate the issues of entitlement to service connection for a skin disorder, to include due to exposure to Agent Orange, and a low back disorder.  If any issue on appeal remains denied, a supplemental statement of the case should be provided to the veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

No action is required by the veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans Appeals
  
